Citation Nr: 1639205	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lung disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The underlying issue of entitlement to service connection for a lung disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 rating decision last denied service connection for a lung disability.  

2.  The evidence received since the January 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lung disability.


CONCLUSION OF LAW

New and material evidence has been received since the January 2003 denial of service connection for a lung disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a request to reopen his claim for entitlement to service connection for a lung disability in October 2010.

At the time of the last final RO denial, evidence of record included service treatment reports and private treatment reports.  

Since the last final denial, evidence added includes the Veteran's statements, private treatment records, and VA examination reports.    

Significantly, the Veteran's lay statements of record reflect a report of treatment for bronchitis in service and treatment for lung disabilities since service.  The medical records associated with the claims file reflect treatment for various lung disabilities.  The Veteran reported that his VA physician told him that there is a link between his bronchitis in service and his current lung condition.   

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a lung disability is reopened.

ORDER

The claim for service connection for a lung disability is reopened.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran indicated in his May 2011 notice of disagreement that he had treatment at VA for his lung disability and that his VA physician at the Johnson City, Tennessee VA Medical Center (VAMC) indicated that there is a link between his bronchitis in service and his current lung condition.  

Unfortunately, a review of the claims file reveals that there are no VA treatment records associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992). Consequently, all VA treatment reports should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Johnson City VAMC.  If the Veteran identifies any other VA or private treatment medical records, those records should also be obtained.  Any negative responses should be associated with the claims file.  

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


